                Case:19-04258-swd      Doc #:334 Filed: 01/02/20       Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

In Re
                                              Case No: 19-04258 (SWD)
NAJEEB AHMED KHAN,                            Chapter 11

                  Debtor.


                         NOTICE OF AGENDA OF MATTERS
             SCHEDULED FOR HEARING ON JANUARY 3, 2020 AT 11:00 A.M. (ET)

UNCONTESTED MATTERS

1.       Chapter 11 Trustee’s Motion for Entry of an Order Approving Procedures for the Sale or
         Abandonment of Miscellaneous Assets and Granting Related Relief (Docket No. 276)

         Related Documents:

                        A.     None.

         Response Deadline:    December 24, 2019 at 4:00 p.m. (prevailing Eastern Time)

         Responses Received:

                        A.     Informal comment from the Official Committee of Unsecured
                               Creditors, requesting the objection deadline to any Miscellaneous
                               Sale Notice be increased from 5 to 7 days.

                        B.     Informal comment from Elizabeth Von Eitzen, counsel for Nancy
                               Khan, requesting Nancy Khan be added as a Notice Party with
                               regards to service of any Miscellaneous Sale Notices.

         Status: The hearing on this matter is going forward. The Chapter 11 Trustee has revised
         the proposed order to incorporate the informal comments.


2.       Chapter 11 Trustee’s Second Motion for Authority to Permit Payment of Reasonable
         Living Expenses of Debtor from Social Security Payments and Individual Retirement
         Account (Docket No. 296)

         Related Documents:

                        A.     Order Granting Chapter 11 Trustee’s Motion for Authority to
                               Permit Payment of Reasonable Living Expenses of Debtor from




30131279.2
              Case:19-04258-swd        Doc #:334 Filed: 01/02/20          Page 2 of 5




                               Social Security Payments and Individual Retirement Account
                               (Docket No. 222)

         Response Deadline:    December 31, 2019 at 4:00 p.m. (prevailing Eastern Time)

         Responses Received:

                       A.      None.

         Status: The hearing on this matter is going forward.


3.       Chapter 11 Trustee’s Application Pursuant to Fed. R. Bankr. P. 2014(a) for an Order
         Under Section 327(a) of the Bankruptcy Code Authorizing the Employment and
         Retention of Douglas G. Smith, SRA, AI-RRS as Appraiser (Docket No. 299)

         Related Documents:

                       A.      None.

         Response Deadline:    January 2, 2020 at 4:00 p.m. (prevailing Eastern Time)

         Responses Received:

                       A.      None as of the filing of this Agenda.

         Status: The hearing on this matter is going forward.

4.       Motion of the Chapter 11 Trustee to (I) Sell Vehicle Collection Free and Clear of Liens,
         Claims, Encumbrances and Interests and Outside the Ordinary Course of Business
         Pursuant to 11 U.S.C. § 363; (II) Approve Terms and Conditions of Agreement with RM
         Sotheby’s; and (III) Grant Related Relief (Docket No. 300)

         Related Documents:

                       A.      None.

         Response Deadline:    January 2, 2020 at 4:00 p.m. (prevailing Eastern Time)

         Responses Received:

                       A.      Informal comments from KeyBank, National Association
                               (“KeyBank”), requesting that the proposed order (i) include
                               KeyBank as a consultation party with respect to certain potential
                               decisions related to the vehicle auction, (ii) requiring the auction
                               house to hold sale proceeds in trust pending distribution to the
                               estate, and (iii) requiring a subsequent motion and hearing for
                               certain potential post-auction actions.

                                                  2
30131279.2
              Case:19-04258-swd        Doc #:334 Filed: 01/02/20         Page 3 of 5




                       B.      Informal comments from Nancy Khan, requesting that the
                               proposed order (i) include Nancy Khan as a consultation party with
                               respect to certain potential decisions related to the vehicle auction;
                               (ii) include specific language requiring an escrow of sale proceeds;
                               and (iii) prohibit credit bidding at the auction.

         Status: The hearing on this matter is going forward. The Chapter 11 Trustee has revised
         the proposed order to incorporate the informal comments.

5.       Chapter 11 Trustee’s Application to Employ and Approve the Compensation of RM
         Sotheby’s as Sales Agent and Auctioneer for the Debtor’s Vehicle Collection (Docket
         No. 301)

         Related Documents:

                       A.      None.

         Response Deadline:    January 2, 2020 at 4:00 p.m. (prevailing Eastern Time)

         Responses Received:

                       A.      None as of the filing of this Agenda.

         Status: The hearing on this matter is going forward.




                                                 3
30131279.2
                Case:19-04258-swd   Doc #:334 Filed: 01/02/20       Page 4 of 5




Dated:       January 2, 2020              Respectfully submitted,

                                          MARK IAMMARTINO, Chapter 11 Trustee


                                          /s/ Nicholas M. Miller
                                          Nicholas M. Miller
                                          Thomas C. Wolford
                                          NEAL, GERBER & EISENBERG LLP
                                          Two N. LaSalle Street, Suite 1700
                                          Chicago, IL 60602
                                          Telephone: (312) 269-8000
                                          Facsimile: (312) 269-1747
                                          nmiller@nge.com
                                          twolford@nge.com

                                          - and -

                                          Rachel L. Hillegonds
                                          MILLER, JOHNSON, SNELL &
                                          CUMMISKEY, P.L.C.
                                          45 Ottawa Ave. SW, Suite 1100
                                          Grand Rapids, MI 49503
                                          Telephone: (616) 831-1711
                                          Facsimile: (616) 831-1701
                                          hillegondsr@millerjohnson.com




                                            4
30131279.2
              Case:19-04258-swd         Doc #:334 Filed: 01/02/20          Page 5 of 5




                                 CERTIFICATE OF SERVICE

         Nicholas M. Miller hereby certifies that on January 2, 2020, he caused a true and correct
copy of the Notice of Agenda of Matters Scheduled for Hearing on January 3, 2020 to be filed
electronically with the Clerk of the court using the CM/ECF system. Notice of this filing will be
sent by operation of the Court’s electronic filing system to all parties listed on the electronic
filing receipt. Parties may access this filing through the Court’s system.
         Additionally, on January 2, 2020, I caused the parties listed below to be served a copy of
the foregoing via U.S. First Class Mail:


Najeeb Ahmed Khan                                  Internal Revenue Service
PO Box 360                                         PO Box 7346
Granger, IN 46530                                  Philadelphia, PA 19101-7346
Internal Revenue Service                           Michigan Secretary of State
Insolvency                                         Michigan Secretary of State Building
PO Box 330500, Stop 15                             Lansing, MI 48917
Detroit, MI 48226
Michigan Department of Treasury                    Securities and Exchange Commission
Lansing, MI 48922                                  100 F Street, NE
                                                   Washington, DC 20549

                                                    /s/ Nicholas M. Miller
                                                    Nicholas M. Miller (Admitted pro hac vice)
                                                    NEAL, GERBER & EISENBERG LLP
                                                    Two North LaSalle Street – Suite 1700
                                                    Chicago, Illinois 60602-3801
                                                    (312) 269-8000
                                                    nmiller@nge.com




30131279.2
